DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11 of Applicant’s Response, filed 12/15/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the novelty/non-obviousness of claim 1 and its dependents, the prior art does not appear to teach, in the context of the apparatus for managing transportation of freight recited, that a server may perform permission-locking user access on an electronic bill of lading comprising an accepted quote to only administrative or broker level personnel which prevents a shipper after booking and at least one of a broker shipper, customer, receiver or insurance provider from modifying the bill to secure data after the load is delivered, and that management of a load is shifted upon permission-locking user access to a uniquely different department with uniquely different representatives, and allowing notes associated with  the electronic bill of lading to be viewable when an administrator or broker level personnel having access permission grants such permission when status of a load has been changed to delivered. Such a combination of elements is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beecher, Susan. “Can the Electronic Bill of Lading Go Paperless?” The International Lawyer, vol. 40, no. 3, American Bar Association, 2006, pp. 627–47, http://www.jstor.org/stable/40707816; hereinafter “Beecher”
Beecher generally teaches the use of a platform for permissioned based access to an electronic bill of lading, but is silent as to the particular arrangement of components recited above. (Beecher: “B. Proposal: ACE as a platform” (pages 642-646))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628